Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10-11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 2018/0048372)(hereinafter Sun) in view of D1: “Remaining issues on downlink beam management”, R1 -1804593, 20 April 2018 (20.04.2018).
 	Regarding claim 1, Sun discloses a method comprising: 
 	receiving a non-coherent joint transmission (NCJT) by a user equipment (UE)(e.g., UE 715) in a wireless communication network, wherein the NCJT comprises at least a first transmission from a first transmission point (TRP)(e.g., the first base station 705-a) and a second transmission from a second TRP (e.g., the second base station 705-b)(see Sun, Fig. 7, p.[0069], e.g., the first base station 705-a may communicate configurations 725 to the UE 715. Additionally or alternatively, the second base station 705-b may communicate configurations 730 to the UE 715, and Fig. 16, p. [0121], e.g., At block 1605 the base station may identify a first portion of a NCJT for transmission from a first TP to a UE, and a second portion of the NCJT for transmission from the first TP or a second TP to the UE).
  	However, Sun does not expressly disclose the method comprising: determining a receiving (RX) spatial filter information for the NCJT; and acquiring channel state information 
 	D1 disclose the above recited limitations (see D1, 2.3 Support of P-1 procedure, e.g., Within each set, the UE applies different Rx spatial filters, i.e. Rx beam sweeping. One may notice that when CSI-RS-ResourceRep set to 'ON', the UE doesn't report CRI captured in [2]. Anyway after P-1 procedure, a UE needs to report the selected Tx beam(s) and gNB may need to indicate the corresponding Rx beam(s) to UE via TCI mechanism).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate D1’s teachings into Sun.  The suggestion/motivation would have been to provide beam sweeping procedures in order to align Tx-Rx beam(s) between gNB and UE as suggested by D1.
 	Regarding claim 2, the combined teachings of Sun and D1 disclose the method of claim 1, wherein RX spatial filter information is determined based on a group-based beam reporting procedure performed by the UE (see D1, 2.3 Support of P-1 procedure, e.g., Within each set, the UE applies different Rx spatial filters, i.e. Rx beam sweeping).
 	Regarding claim 6, the combined teachings of Sun and D1 disclose the method of claim 1, wherein RX spatial filter information is determined based on signal indication for one or more transmission configuration indication (TCI)- state values received from the wireless network (see D1, 2.2, Beam indication, 2.3, Support of P-1 procedure, e.g., after P-1 procedure, a UE needs to report the selected Tx beam(s) and gNB may need to indicate the corresponding Rx beam(s) to UE via TCI mechanism).

	Regarding claim 10, Sun discloses a user equipment (UE) )(e.g., UE 715) comprising: a radio frequency (RF) transceiver that transmits and receives radio signals in a wireless network; a non-coherent joint transmission (NCJT) circuit that receives NCJT transmission, wherein the NCJT comprises at least a first transmission from a first transmission point (TRP) and a second transmission from a second TRP(see Sun, Fig. 7, p.[0069], e.g., the first base station 705-a may communicate configurations 725 to the UE 715. Additionally or alternatively, the second base station 705-b may communicate configurations 730 to the UE 715, and Fig. 16, p. [0121], e.g., At block 1605 the base station may identify a first portion of a NCJT for transmission from a first TP to a UE, and a second portion of the NCJT for transmission from the first TP or a second TP to the UE).
  	However, Sun does not expressly disclose the user equipment (UE) comprising: a spatial filter circuit that determines a receiving (RX) spatial filter information for the NCJT; and a channel state information (CSI) circuit that acquires CSI information according to a report setting and the determined RX spatial filter to measure at least two channel measurement resources (CMRs) and at least one interference measurement resource (IMR), wherein at least one of the CMRs is associated with the first TRP and at least one of the CMRs is associated with the second TRP.
         D1 disclose the above recited limitations (see D1, 2.3 Support of P-1 procedure, e.g., Within each set, the UE applies different Rx spatial filters, i.e. Rx beam sweeping. One may 
 	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate D1’s teachings into Sun.  The suggestion/motivation would have been to provide beam sweeping procedures in order to align Tx-Rx beam(s) between gNB and UE as suggested by D1.
 	Regarding claim 11, the combined teachings of Sun and D1 disclose the UE of claim 10, wherein RX spatial filter information is determined based on a group-based beam reporting procedure performed by the UE (see D1, 2.3 Support of P-1 procedure, e.g., Within each set, the UE applies different Rx spatial filters, i.e. Rx beam sweeping).
 	Regarding claim 15, the combined teachings of Sun and D1 disclose the UE of claim 10, wherein RX spatial filter information is determined based on signal indication for one or more transmission configuration indication (TCI)- state values received from the wireless network (see D1, 2.2, Beam indication, 2.3, Support of P-1 procedure, e.g., after P-1 procedure, a UE needs to report the selected Tx beam(s) and gNB may need to indicate the corresponding Rx beam(s) to UE via TCI mechanism).
 	Regarding claim 16, the combined teachings of Sun and D1 disclose the UE of claim 15, wherein the one or more TCI-state values is configured in the report setting (see D1, 2.2, Beam indication, 2.3, Support of P-1 procedure, e.g., the TCI states needs to include CSI-RS resource set(s) in RRC configuration for spatial QCL purpose).
Claims 3-5, 8-9, 12-14, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Sun and D1 as applied to claims 1-2, 6-7, 10-11, 15-16 above, and further in view of Guo et al (US 2019/0103908) (hereinafter Guo).
 	Regarding claim 3, D1 discloses at 2.2, Beam indication, page 3, e.g., Default TCI state(s) for Ap-CSI-RS, proposal 4: The default TCI state for a UE to receive aperiodic CSI-RS is the DMRS of PDSCH in the same slot when the triggered aperiodic CSI-RS is transmitted. 
 	However, the combined teachings of Sun and D1 do not expressly disclose wherein the UE correlates and derives the RX spatial filter information for CSI acquisition based on another CSI report setting configured for beam management.
 	Guo disclose the above recited limitations (see Guo, p. [0152], e.g., One example is the DCI triggering aperiodic CSI-RS is sent on licensed band and the corresponding triggered aperiodic CSI-RS transmission is sent on unlicensed band. The CSI-RS transmission can be used to do beam management and/or CSI acquisition for unlicensed band).
	At the time of invention, it would have been obvious to a person of ordinary skilled in the art to incorporate Guo’s teachings into the combined teachings of Sun and D1.  The suggestion/motivation would have been to provide efficient and unified radio resource acquisition which works for various use cases such as enhanced mobile broadband (eMBB), ultra reliable low latency (URLLC), massive machine type communication (mMTC) as suggested by Guo.
 	Regarding claim 4, the combined teachings of Sun, D1 and Guo disclose the method of claim 2, wherein one spatial filter is used for CSI acquisition (see Guo, p. [0152], e.g., One example is the DCI triggering aperiodic CSI-RS is sent on licensed band and the corresponding 
 	Regarding claim 5, the combined teachings of Sun, D1 and Guo disclose the method of claim 2, wherein the UE is configured with at least one of more than one panel and more than one spatial filters are used for the CSI acquisition (see Guo, p. [0152], e.g., One example is the DCI triggering aperiodic CSI-RS is sent on licensed band and the corresponding triggered aperiodic CSI-RS transmission is sent on unlicensed band. The CSI-RS transmission can be used to do beam management and/or CSI acquisition for unlicensed band).
 	Regarding claim 8, the combined teachings of Sun, D1 and Guo disclose the method of claim 7, wherein multiple TCI-state values are configured in the report setting and a subset of the TCI-state values are selected to determine the RX spatial filter (see Guo, p. [0303], e.g., the UE may use the TCI-State according to the value of the "transmission configuration indication" field in the detected PDCCH with DCI for determining PDSCH antenna port quasi co-location).
 	Regarding claim 9, the combined teachings of Sun, D1 and Guo disclose the method of claim 6, wherein the signal indication for TCI-state is given by at least one of RRC configuration and dynamic signaling (see Guo, p. [0303], e.g., the UE may use the TCI-State according to the value of the "transmission configuration indication" field in the detected PDCCH with DCI for determining PDSCH antenna port quasi co-location, and p. [0306]).
 	Regarding claim 12, the combined teachings of Sun, D1 and Guo the UE of claim 11, wherein the UE correlates and derives the RX spatial filter information for CSI acquisition based on another CSI report setting configured for beam management (see Guo, p. [0152], e.g., One example is the DCI triggering aperiodic CSI-RS is sent on licensed band and the corresponding 
 	Regarding claim 13, the combined teachings of Sun, D1 and Guo disclose the UE of claim 12, wherein one spatial filter is used for CSI acquisition (see Guo, p. [0152], e.g., One example is the DCI triggering aperiodic CSI-RS is sent on licensed band and the corresponding triggered aperiodic CSI-RS transmission is sent on unlicensed band. The CSI-RS transmission can be used to do beam management and/or CSI acquisition for unlicensed band).
 	Regarding claim 14, the combined teachings of Sun, D1 and Guo disclose the UE of claim 11, wherein the UE is configured with at least one of more than one panel and more than one spatial filters are used for the CSI acquisition (see Guo, p. [0006], e.g., a beam indication (BI) mechanism is needed for UE to determine its TX beam for later UL transmission. The transmission that may need BI assistance includes SRS transmission for UL beam management and/or channel state information (CSI) acquisition, UL control channel transmission, and UL data channel transmission).
 	Regarding claim 17, the combined teachings of Sun, D1 and Guo disclose the UE of claim 16, wherein multiple TCI-state values are configured in the report setting and a subset of the TCI-state values are selected to determine the RX spatial filter (see Guo, p. [0303], e.g., the UE may use the TCI-State according to the value of the "transmission configuration indication" field in the detected PDCCH with DCI for determining PDSCH antenna port quasi co-location). 	Regarding claim 18, the combined teachings of Sun, D1 and Guo disclose the UE of claim 15, wherein the signal indication for TCI-state is given by at least one of RRC configuration and dynamic signaling (see Guo, p. (see Guo, p. [0303], e.g., the UE may use the TCI-State according to the value of the "transmission configuration indication" field in the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH TRANG T NGUYEN whose telephone number is (571)270-5248.  The examiner can normally be reached on M-F 8:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B. Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/MINH TRANG T NGUYEN/  
Primary Examiner, Art Unit 2477